DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 6/2/2021 have been fully considered but they are not persuasive. Applicant argued that, “In the Office Action, the Examiner rejected (i) Claims 1, 5, 8, 10-12, 30, 33, 34, 39, 42-44 and 46 under 35 U.S.C. §103 as allegedly being unpatentable over U.S. Patent No. 9,167,922 to Holbrook (Holbrook) in view of U.S. Patent Pub. No. 2009/0083908 by Fry (Frey), CN 202445678 by Deng (Deng) and U.S. Patent No. 2,217,999 to DeWoskin (DeWoskin); (ii) Claims 2 and 15-17 under 35 U.S.C. §103 as allegedly being unpatentable over Holbrook in view of Fry, Deng, DeWoskin and U.S. Patent Pub. No. 2013/0055590 by Mokos (Mokos); (iii) Claims 3, 4 and 22 under 35 U.S.C. §103 as allegedly being unpatentable over Holbrook in view of Fry, Deng, DeWoskin and U.S. Patent No. 6,408,468 to Comfort (Comfort); (iv) Claims 6 and 7 under 35 U.S.C. §103 as allegedly being unpatentable over Holbrook in view of Fry, Deng and DeWoskin; (v) Claims 23 and 24 under 35 U.S.C. §103 as allegedly being unpatentable over Holbrook in view of Fry, Deng, DeWoskin and U.S. Patent No. 2,807,033 to Austen (Austen); (vi) Claims 25 and 26 under 35 U.S.C. §103 as allegedly being unpatentable over Holbrook in view of Fry, Deng, DeWoskin and GB 2290959 by Corcoran et al. (Corcoran); (vii) Claims 27-29 under 35 U.S.C. §103 as allegedly being unpatentable over Holbrook in view of Fry, Deng, DeWoskin and U.S. Patent No. 4,788,730 to Bexton (Bexton); (viii) Claim 35 under 35 U.S.C. §103 as allegedly being 
 
 
unpatentable over Holbrook in view of Fry, Deng, Comfort and DeWoskin; (ix) Claim 36 under 35 U.S.C. §103 as allegedly being unpatentable over Holbrook in view of Fry, Deng, Mokos, DeWoskin and Comfort; (x) Claims 37 and 38 under 35 U.S.C. §103 as allegedly being unpatentable over Holbrook in view of Fry, Deng, DeWoskin and U.S. Patent Pub. No. 2005/0102756 by Martin (Martin); (xi) Claim 47 under 35 U.S.C. §103 as allegedly being unpatentable over Holbrook in view of Fry, Deng, DeWoskin and U.S. Patent No. 3,325,832 to Malicki (Malicki); and (xii) Claims 48 and 49 under 35 U.S.C. §103 as allegedly being unpatentable over Holbrook in view of Deng and Comfort. To maintain a proper rejection under 35 U.S.C. §103, the Office must meet four conditions to establish a prima facie case of obviousness. First, the Office must show that the prior art suggested to those of ordinary skill in the art that they should make the claimed composition or device or carry out the claimed process. Second, the Office must show that the prior art would have provided one of ordinary skill in the art with a reasonable expectation of success. Both the suggestion and the reasonable expectation of success must be adequately founded in the prior art and not in an Applicant's disclosure. Third, the prior art must teach or suggest all the claim limitations. In re Vaeck, 20 U.S.P.Q.2d 1438, 1442 (Fed. Cir. 1991). Fourth, if an obviousness rejection is based on some combination of prior art references, the Office must show a suggestion, teaching, or motivation to combine the prior art references ("the TSM test"). In re Dembiczak, 50 U.S.P.Q.2d 1614, 1617 (Fed. Cir 1999). Following KSR Int'l Co. v. Teleflex, Inc., this fourth prong of the prima facie obviousness analysis must not be applied in a rigid or formulaic way such that it becomes inconsistent with the more flexible approach of Graham v. John Deere, 383 U.S. 1, 17- 18 (1966); 127 S. Ct. 1727 (2007). It must still be applied, however, as the TSM test captures the important insight that "a patent composed of several elements is not proved obvious merely by demonstrating that each of its elements was, independently, known in the prior art." Id. at 1741 (citing United States v. Adams, 383 U.S. 39, 50-52 (1966)). It is necessary to "show all of the limitations of the claims arranged or combined in the same way as recited in the claims." Net Moneyin v. Verisign, 545 F .3d 1959, 1368 (Fed. Cir. 2008). None of the prior art references cited in the Office Action does this.”
This is not found persuasive. As outlined in the rejection, the prior art teaches a pillow with a gusset, the gusset having ports, and the pillow having an inner cover as in the claims. Each modification is accompanied by an obviousness statement outlining the reasoning of one of ordinary skill in the art at the time of invention for modification. Thus, the rejection meets the requirements of an obviousness rejection.
 Claims 1, 31, 35, 36, 48 and 49 have each been amended to include the transitional phrase "consisting essentially of." The Examiner acknowledges that Holbrook fails to disclose or make obvious certain features recited in each of Applicant's claims. The Examiner relies upon Fry, Deng, DeWoskin, Mokos, Comfort, Austen, Bexton, Martin and Malicki to make up for deficiencies of Holbrook. However, it appears that when Holbrook is combined with Fry, Deng, DeWoskin, Mokos, Comfort, Austen, Bexton, Martin and/or Malicki in the manner suggested by the Examiner, that the combinations of Holbrook and Fry, Deng, DeWoskin, Mokos, Comfort, Austen, Bexton, Martin and/or Malicki would result in a pillow having features exclusive of those recited in Applicant's claims. That is, the combinations of Holbrook and Fry, Deng, DeWoskin, Mokos, Comfort, Austen, Bexton, Martin and/or Malicki would result in a pillow having additional features not recited in Applicant's claims. The rejection under 35 U.S.C. § 103 is therefore moot.
This is not found persuasive. Examiner notes the following passage of the MPEP, at 2111.03:
“For the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 ("PPG could have defined the scope of the phrase ‘consisting essentially of’ for purposes of its patent by making clear in its specification what it regarded as constituting a material change in the basic and novel characteristics of the invention.").” In the instant case, there is no clear indication in the specification or claims of what the basic and novel characteristics actually are, and thus the consisting essentially of language will be construed as equivalent to comprising. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-8, 10-12, 30, 33, 34, 39, 42-44, and 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holbrook (US Patent 9167922) in view of Fry (US Patent Application Publication20090083908) in view of CN 202445678 (hereafter referred to as the 678 reference) in view of DeWoskin (US Patent 2217999).
Regarding claim 1, Holbrook teaches a pillow comprising: a first panel (Figure 1; 18); a second panel (Column 2; lines 24-43 "the body portion 18 may be constructed of two panels that are secured to one another, in one embodiment, opposite edges of one panel may be secured to corresponding opposite edges of the other panel."); the panels each having opposite first and second ends (Figure la; the first and second ends are the longer ends) and opposite third and fourth (Figure la; the third end is the left short end, the fourth end is to the right of the panel 104), the first ends engaging one another, the second ends engaging one another (The first and second ends engage each other through the side panels) a gusset (Figure 1; 20, right) positioned between the fourth ends, the gusset having a first porosity, the first panel, the second panel and the gusset defining a cover (Figure 1; as shown). Holbrook does not teach the gusset comprising a plurality of ports, the ports each having a second porosity that is greater than the first porosity; and an inner cover positioned within the cover cavity, the inner cover being filled with a fill material; such that the fill material is spaced apart from the gusset by the inner cover, and the third ends engaging one another. Fry teaches a pillow with only one gusset with the third ends engaging one a not her (Figure la; the left ends of the pillow, opposite the gusseted end at 104 engage each other). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the pillow of Holbrook to include only one gusset as in Fry, in order to confine the ingress and egress of air to one area, allowing the user to distance themselves from the airflow if desired for increased comfort. The 678 reference teaches the gusset comprising a plurality of ports (Figure 2; 4), the ports each having a second porosity that is greater than the first porosity (As the ports are open, they have a greater porosity than the fabric of the gusset band). It would have been obvious to one of ordinary skill in the art to modify the pillow of Holbrook to include ports as in the 678 reference in order to allow greater airflow in the pillow. DeWoskin teaches an inner cover positioned within the cavity of the cover around the fill material (Column 1; lines 40-50) such that the fill material is spaced apart from the gusset by the inner cover. It would have been obvious to one of ordinary skill in the art at the time of invention to modify the filling of Holbrook to include an inner cover around it inside the outer pillowcase to allow the outer cover to be washed.
 Regarding claim 5, the Holbrook reference teaches the invention as discussed above, the Holbrook reference does not teach the ports are spaced apart from one another, each of the ports having a circular configuration. The 678 reference teaches the ports are spaced apart from one another, each of the ports having a circular configuration (Figure 2; 4). It would have been obvious to one of ordinary skill in the art to modify the pillow of Holbrook to include ports as in the 678 reference in order to allow greater airflow in the pillow.
Regarding claim 6, the Holbrook and 678 reference teaches the invention as discussed above, the 678 reference does not teach the ports are spaced apart from one another, each of the ports having a polygonal configuration. A change in the shape of a prior art device is a design consideration within the level of skill of one skilled in the art. In re Dailey, 357 F.2d 669, 149 USPG47 (CCPA 1966).
Regarding claim 7, the Holbrook and 678 reference teaches the gusset is formed from a knit pattern (Paragraph 1, cotton is a knit material). The 678 reference does not teach the gusset includes lettering that is part of the knit pattern. A change in ornamental design having no mechanical function is an aesthetic design consideration ‘within the skill of the art. In re Sulci, 161 F, 2d 229, 73 USPG431 (CCPA 1947).
Regarding claim 8, the Holbrook reference teaches a first end of the gusset engages the fourth of the first panel (Figure 1; 20, right, the left end of the gusset engages the right end of the first panel (the fourth end)) and a second end of the gusset opposite the first end engages the fourth end of the second panel (Figure 1; 20 right, the right end of the gusset engages the right (fourth) end of the bottom panel (fourth)).
Regarding claim 10, Holbrook teaches the gusset is formed of an open cell construction (Figure 1; 20).
Regarding claim 11, Holbrook teaches the open ceil construction is formed by Interlaced strands (Figure 1; 20).
Regarding claim 12, Holbrook teaches the open ceil construction is formed by spaced- apart strands (Figure 1; 20).
Regarding claim 30, Holbrook teaches a pillow comprising: a first panel (Figure 1; 18); a second panel (Column 2; lines 24-43 "the body portion 18 may be constructed of two panels that are secured to one another. In one embodiment, opposite edges of one panel may be secured to corresponding opposite edges of the other panel) the panels each having opposite first and second ends (Figure 1: the longer top and bottom ends of each panel) and opposite third and fourth (Figure 1; the left short end being the third ends and the right short end being the fourth end), the first ends engaging one another, the second ends engaging one another: and a gusset (Figure 1; 20) positioned between the fourth ends, the gusset having a first porosity, first panel, the second panel and the gusset defining a cover. Holbrook does not teach and the third ends engaging one another, the gusset comprising a plurality of ports, the ports each having a second porosity that is greater than the first porosity, and an inner cover positioned within the cover the inner cover defining a chamber, the chamber being filled with a fill material, such that the fill material is spaced apart from the gusset by the inner cover, wherein an interface between the first panel and the gusset comprises a fastener configured to open to provide access to the inner cover. Fry teaches a pillow with only one gusset with the third ends engaging one another (Figure la; the left ends of the pillow, opposite the gusseted end at 104 engage each other). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the pillow of Holbrook to include only one gusset as in Fry, in order to confine the ingress and egress of air to one area, allowing the user to distance themselves from the airflow if desired for increased comfort. The 678 reference teaches the gusset comprising a plurality of ports (Figure 2; 4), the ports each having a second porosity that is greater than the first porosity (As the ports are open, they have a greater porosity than the fabric of the gusset band). It would have been obvious to one of ordinary skill in the art to modify the pillow of Holbrook to include ports as in the 678 reference in order to allow greater airflow in the pillow. DeWoskin teaches an inner cover positioned within the cover, the inner cover defining a chamber, the chamber being filled with a fill material (Column 1; lines 40-50) such that the fill material is spaced apart from the gusset by the inner cover, and wherein an interface between the first panel and the gusset comprises a fastener configured to open to provide access to the chamber (Figure 1; 4). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the filling of Holbrook to include an inner cover around it inside the outer pillowcase to allow the outer cover to be washed. 
Regarding claim 33, Holbrook teaches side portions formed of an open ceil construction (Figure 1; 20).
Regarding claim 34, Holbrook teaches the gusset is formed of an open cell construction (Figure 1; 20) the open ceil construction being formed by strands defining a mesh configuration, the strands comprising polyester (Specification Column 3, lines 15-19) and being connected at points of intersection of the strands.
Regarding claim 39, Holbrook teaches the fill material defines a shape of the pillow (Figure 3; 32).
Regarding claim 42, Holbrook does not teach the first ends and the second ends each include a first length and the third ends and the fourth ends each have a second length that is greater than the first length. It would have been obvious to one of ordinary skill in the art at the time of invention to modify the lengths of the pillow in Holbrook in order to conform more closely to a user's head shape and increase comfort for the user, and a change in the shape of a prior art device is a design consideration within the level of skill of one skilled In the art. In re- Dailey, 357 F.2d 669, 149 USPQ.47 (CCPA 1966).
Regarding claim 43, Holbrook teaches the first ends and the second ends each include a first length and the third ends and the fourth ends each have a second length that is less than the first length (Figure 1).
Regarding claim 44, Holbrook teaches the fourth ends are spaced apart from one another by the gusset from the first ends to the second ends (Figure 1; 20, right).
Regarding claim 46, Holbrook teaches the gusset is spaced apart from the third ends (Figure 1; 20, right). 
Claims 2 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holbrook (US Patent 9167922) in view of Fry (US Patent Application Publication 20090083908) in view of CN 202445678 in view of De Woskin (US Patent 2217999) in view of Mokos (US Patent Application Publication 20130055590). 
Regarding claim 2, the Holbrook reference teaches the invention as discussed above, the 678 reference doss not specifically teach the first and second panels each have a third porosity that is less than the first porosity. Mokos teaches varying porosity to make fabric more or less air permeable by changing the concentrations of strands in mesh (Specification Paragraph 53). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the materials of the Holbrook reference to be more or less porous in this way because the selection of a known material based upon its suitability for the intended use is a design consideration within the level of skill of one skilled in the art. In re Leshin, 227 F.2d 197,125 USPG416 (CGPA 1960).
Regarding claim 15, the Holbrook and 678 references teaches the invention as discussed above, the 678 reference does not specifically teach the first and second panels each comprise a base material having a third porosity that is less than the first porosity; the portals having a fourth porosity that is different than the first porosity, the second porosity and the third porosity. Mokos teaches varying porosity to make fabric more or less air permeable by changing the concentrations of strands in mesh (Specification Paragraph 53). it would have been obvious to one of ordinary skill in the art at the time of invention to modify the materials of the Holbrook and 678 references to be more or less porous in this way because the selection of a known material based upon its suitability for the intended use is a design consideration within the level of skill of one skilled in the art. In re Leshin, 227 F.2d 197,125 USPQ 416 (CCPA 1960).
Regarding claim 16, the Holbrook and 678 references teaches the invention as discussed above, the 678 reference does not specifically teach the fourth porosity is greater than the first porosity. Mokos teaches varying porosity to make fa brie more or less air permeable by changing the concentrations of strands in mesh (Specification Paragraph 53). It would have been obvious to one of ordinary skill In the art at the time of invention to modify the materials of the Holbrook and 678 reference to be more or less porous in this way because the selection of a known material based upon its suitability for the intended use is a design consideration within the level of skill of one skilled in the art. In re Leshin, 227 F, 2d 197,125 USPQ416 (CCPA i960).
Regarding claim 17, the Holbrook and 678 reference teaches the Invention as discussed above, the 678 reference does not specifically teach the fourth porosity is less than the first porosity. Mokos teaches varying porosity to make fa brie more or less air permeable by hanging the concentrations of strands in mesh (Specification Paragraph 53). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the materials of the Holbrook and 678 reference to be more or less porous in this way because the selection of a known material based upon its suitability for the intended use is a design consideration within the level of skill of one skilled in the art. In re Leshin, 227 F.2d 197,125 USPQ 416 (CCPA 1960).
Claims 3, 4 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holbrook (US Patent 9167922) in view of Fry (US Patent Application Publication 20090083908) in view of CN 202445678 in view of De Woskin (US Patent 2217999) in view of Comfort (US Patent 6408468).
Regarding claim 3, the Holbrook and 678 reference teaches the invention as discussed above, the678 reference does not teach the ports comprise a porous fabric. Comfort teaches the ports comprise a porous fabric (Figure 5; 36). It would have been obvious to one of ordinary skill in the art to modify the open ports of the 678 reference to be covered with the fabric of Comfort in order to create a smooth surface on the pillowcase.
Regarding claim 4, the Holbrook and 678 reference teaches the invention as discussed above, the 678 reference does not teach the ports comprise a mesh material. Comfort teaches the ports comprise a mesh material fabric (Figure 5; 36). It would have been obvious to one of ordinary skill in the art to modify the open ports of the 678 reference to be covered with the fabric of Comfort in order to create a smooth surface on the pillowcase.
Regarding claim 22, Holbrook and the 678 reference do not teach wherein the gusset comprises a filter material that extends across each of the ports. Comfort teaches wherein the gusset comprises a filter material that extends across each of the ports {Figure 5, 36; and Figure 6, 46). It would have been obvious to one of ordinary skill in the art to modify the ports of the 678 reference to include a filter material as in Comfort in order to prevent the filling from leaving the pillow.
Claims 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holbrook (US Patent 9167922) in view of Fry (US Patent Application Publication 20090083908) in view of CN 202445678 in view of De Woskin (US Patent 2217999) in view Bexton (US Patent 4788730).
Regarding claim 27, the Holbrook reference does not teach at least one of the ports comprises a valve having opposite first and second ends that are each positioned between the inner and outer surfaces of the gusset. Bexton teaches at least one of the ports comprises a valve (Claim 1 "each of said ports includes one-way check valve means") having opposite first and second ends that are each positioned between the inner and outer surfaces of the gusset. It would have been obvious to one of ordinary skill in the art at the time of invention to modify the openings of Holbrook to include valves as in Bexton in order to allow for modification of the air pressure in the pillow.
Regarding claim 28, Holbrook teaches the invention as discussed above, Bexton teaches the valve is configured to allow air to move out of the chamber and prevents air from moving into the chamber (Claim 1 "means associated with said aperture of said gel container mea ns for selectively engaging and opening said one-way check valve means so as to permit said gel to flow through the respective port out of the interior of the respective compartment."). It would have been obvious to one of ordinary skill in the art at the time of invention to add a check valve to the pillow of the Holbrook reference in order to stabilize the amount of air inside the billow, 
 Regarding claim 29, Holbrook teaches the invention as discussed above, Bexton teaches the valve is configured to allow air to move into the chamber and prevents air from moving out of the chamber (Claim 1 "each of said ports includes one-way check valve means for normally permitting said gel to flow through the respective port into the interior of a respective compartment while normally preventing said gel to flow through the respective port out of the interior of the respective compartment"). It would have been obvious to one of ordinary skill in the art at the time of invention to add a check valve to the pillow of the Holbrook reference in order to stabilize the amount of air inside the billow.
Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holbrook (US Patent 9167922) in view of Fry (US Patent Application Publication 20090083908) in view of CN 202445678 in view of De Woskin (US Patent 2217999) further in view of Comfort (US Patent 6408468).
Regarding claim 35, Holbrook teaches a pillow comprising: a first panel (Figure 1; 18); a second panel (Column 2; lines 24-43 "the body portion 18 may be constructed of two panels that are secured to one another. In one embodiment, opposite edges of one panel may be secured to corresponding opposite edges of the other panel/') opposite the first panel, the first and second panels each having a first porosity; the panels each having opposite first and second ends (Figure 1: the top and bottom long ends of each panel) and opposite third and fourth ends  (Figure 1: the third ends are the left short ends, and the fourth ends are the right short ends) that each extend from the first end to the second end, the first ends engaging one another, the second ends engaging one another: a gusset (Figure 1; 20, right) positioned between the fourth ends, the gusset comprising an open cell construction having a second porosity that is greater than the first porosity (Figure 1; 20 is shown as being mesh where the solid panels are not, thus the porosity of the mesh is greater), the first panel, the second panel, and the gusset defining a cover defining chamber; and wherein the open cell construction is formed by strands defining a mesh configuration (Figure 1; 20), the strands comprising polyester and being connected a points of intersection of the strands (Specification Column 3, lines 15-19). Holbrook does not teach and the third ends engaging one another, the gusset comprising a plurality of ports, the ports each comprising a mesh material having a third porosity that is greater than the second porosity, the ports being spaced apart from one another, and an inner cover positioned within the chamber the inner cover being filled with a fill material such that the fill material is spaced apart from the panels and the gusset, wherein an interface between the first panel and the gusset comprises a zipper configured to provide access to the chamber. The 678 reference teaches the gusset comprising a plurality of ports (Figure 2; 4), the ports each having a third porosity that is greater than the second porosity (Figure 2; the ports are open so they have the highest porosity), the ports being spaced apart from one another. It would have been obvious to one of ordinary skill in the art at the time of invention to modify the pillow of Holbrook to include ports as in the 678 reference in order to allow greater airflow to the pillow. The Holbrook and 678 reference do not teach the ports each comprising a mesh material. Comfort teaches the ports comprise a mesh material fabric (Figure 5; 36). It would have been obvious to one of ordinary skill in the art to modify the open ports of the 678 reference to be covered with the fabric of Comfort in order to create a smooth surface on the pillowcase. DeWoskin teaches wherein an Interface between the first panel and the gusset comprises a fastener configured to open to provide access to the chamber (Figure 1; 4) and an inner cover disposed inside of the cover, the fill material being disposed within the inner cover (Specification Column 1; lines 41 - 43 describe a filling inside an inner cover (inner cover) which goes inside a pillowcase) and teaches an inner cover positioned within the cover around the fill material (Column 1; lines 40-50) such that the fill material is spaced apart from the panels and the gusset. It would have been obvious to one of ordinary skill in the art at the time of invention to include an inner cover around the filling of the Holbrook reference in order to provide extra protection for the filling material. It would have been obvious to one of ordinary skill In the art at the time of invention to modify the pillowcase of the 678 reference to have a fastener as in DeWoskin in order to allow the pillowcase to be removed from the filling or inner pillow. Fry teaches a pillow with only one gusset with the third ends engaging one another (Figure la; the left ends of the pillow, opposite the gusseted end at 104 engage each other). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the pillow of Holbrook to include only one gusset as in Fry, in order to confine the ingress and egress of air to one area, allowing the user to distance themselves from the airflow if desired for increased comfort.
Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holbrook (US Patent 9167922) in view of Fry (US Patent Application Publication 20090083908) in view of CN 202445678 in view of De Woskin (US Patent 2217999) further in view of Comfort (US Patent 6408468) in view of Mokos (US Patent Application Publication 20130055590).
Regarding claim 36, see the rejection of like features in the above rejection of claim, and the rejection of the following additional features: Holbrook teaches wherein the fill material consists of a material selected from a group consisting of a compliant material, gel and memory foam, (Column 4; lines 13-17). Holbrook does not teach wherein the first and second panels each comprise a portal having a fourth porosity that is different than the first porosity, the second porosity and the third porosity. Mokos teaches varying porosity to make fabric more or less air permeable by changing the concentrations of strands in mesh (Specification Paragraph 53). it would have been obvious to one of ordinary skill in the art at the time of invention to modify the materials of the Holbrook and 678 references to be more or less porous in this way because the selection of a known material based upon its suitability fc the intended use is a design consideration is within the level of skill of one skilled in the art. In re Leshin, 227 F.2d 137,125 USPQ416 (CCPA 1960). 
Claims 37 and 38 is/are rejected under 35 U.S.G. 103 as being unpatentable over Holbrook (US Patent 9167922) in view of Fry (US Patent Application Publication 20090083908) in view of CN 202445678 in view of De Woskin (US Patent 2217999) in view of Martin (US Patent Application Publication 20050102756).
Regarding claim 37, Holbrook teaches the invention as discussed above, Holbrook does not teach the fill material is a single piece of foam. Martin teaches the fill material is a single piece of foam (Figure 6; as shown). It 'would have been obvious to one of ordinary skill in the art to modify the pillow of Holbrook to be foam and convexly curved as in Martinin order to provide additional comfort to the user.
Regarding claim 38, Holbrook teaches the invention as discussed above, Holbrook does not teach a top surface of the single piece of foam is convexly curved between side surfaces of the single piece of foam to provide a central portion of the single piece of foam at a greater elevation than portions of the single piece of foam at either of the side surfaces of the single piece of foam. Martin teaches atop surface of the single piece of foam is convexly curved between side surfaces of the single piece of foam to provide a central portion of the single piece of foam at a greater elevation than portions of the single piece of foam on either of the side surfaces of the single piece of foam (Figure 6; as shown). It would have been obvious to one of ordinary skill in the ad to modify the pillow of Holbrook to be foam and convexly curved as in Martinin order to provide additional comfort to the user.
Claim 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holbrook (US Patent 9167922) in view of Fry (US Patent Application Publication 20090083908) in view of CN 202445678 in view of De Woskin (US Patent 2217999) in view of Malicki (US Patent 3325832).
Regarding claim 47, at least one of the panels comprises a plurality of strands and a plurality of spaced apart portals that each extend through the strands such that at least one of the strands has two distinct portions that are separated by one of the portals. Malicki teaches at least one of the panels comprising a plurality of strands and a plurality of spaced apart portals that each extend through the strands such that at least one of the strands has two distinct portions that are separated by one of the portals (Column 1; lines 63-66 describe that the sheet is made of cotton or other woven materials, which include strands, and Column 1; lines 68-72 describe cutting the openings into the sheet), it would have been obvious to one of ordinary skill in the art at the time of invention to modify the panel of Holbrook to include openings as in Malicki in order to "permit the heat radiating from the body of the user to permeate through the porous portions" (Malicki Column 1; lines 16-18).
Claims 48 and 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holbrook (US Patent 9167922) in view of ‘the 678 reference’ (CN 202445678) further in view of Comfort (US Patent 6408468).
Regarding claim 48, Holbrook teaches a pillow consisting essentially of: a first panel (Figure 1; 18) having an edge defining a perimeter; a second panel (Column 2; lines 24-43 "the body portion 18 may be constructed of two panels that are secured to one another, in one embodiment,  opposite edges of one panel may be secured to corresponding opposite edges of the other panel.") having an edge defining a perimeter; and a gusset (Figure 1; 20, right) joining the first and second panels, the gusset having a first porosity, wherein inner surfaces of the first and second panels and the gusset define a cavity. Holbrook does not teach the gusset comprising a plurality of ports each extending through the structure of the gusset, the ports each being comprised of a breathable material having a second porosity that is greater than the first porosity, and wherein the ports each being configured and arranged with the other of the plurality of ports to allow a greater amount of air flow in and out of the cavity at areas of the pillow that include ports relative to areas of the pillow that do not include ports. The 678 reference teaches the gusset comprising a plurality of ports (Figure 2; 4) each extending through the structure of the gusset, the ports each having a second porosity that is greater than the first porosity (Figure 2; the ports are open so they have the highest porosity), and wherein the ports each being configured and arranged with the other of the plurality of ports to allow a greater amount of airflow in and out of the cavity at areas of the pillow that include ports relative to areas of the pillow that do not include ports (Figure 2; this would be the case since the ports are open in contrast to the rest of the pillow). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the pillow of Holbrook to include ports as in the 678 reference in order to allow greater airflow to the pillow. The 678 reference does not teach the ports each being comprised of a breathable material. Comfort teaches the ports each being comprised of a breathable material (Figure 5; 36). It would have been obvious to one of ordinary skill in the art to modify the open ports of the 678 reference to be covered with the fabric of Comfort in order to create a smooth surface on the pillowcase.
Regarding claim 49, Holbrook teaches a pillow consisting essentially of: a first panel (Figure 1; 18) having an edge defining a perimeter; a second panel (Column 2; lines 24-43 "the body portion 18 may be constructed of two panels that are secured to one another, in one embodiment, opposite edges of one panel may be secured to corresponding opposite edges of the other panel.") having an edge defining a perimeter; and a gusset (Figure 1; 20, right) joining the first and second panels, the gusset having a first porosity wherein inner surfaces of the first and second panels and the gusset define a cavity. Holbrook does not teach the gusset comprising a plurality of ports each extending through a thickness of the gusset, the ports each being covered by a mesh material having a second porosity that is greater than the first porosity, and wherein the ports each being configured and arranged with the other of the plurality of ports to allow a greater amount of airflow in and out of the cavity at areas of the pillow that include ports relative to areas of the pillow that do not include ports. The 678 reference teaches the gusset comprising a plurality of ports (Figure 2; 4) each extending through a thickness of the gusset, the ports having a second porosity that is greater than the first porosity (Figure 2; the ports are open so they have the highest porosity), and wherein the ports each being configured and arranged with the other of the plurality of ports to allow a greater amount of air flow in and out of the cavity at areas of the pillow that include ports relative to areas of the pillow that do not include ports (Figure 2; this would be the case since the ports are open in contrast to the rest of the pillow). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the pillow of Holbrook to include ports as in the 678 reference in order to allow greater airflow to the pillow. Comfort teaches the ports each being covered by a mesh material (Figure 5; 36). It would have been obvious to one of ordinary skill in the art to modify the open ports of the 678 reference to be covered with the fabric of Comfort in order to create smooth surface on the pillowcase.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORGAN J MCCLURE whose telephone number is (571)270-0362.  The examiner can normally be reached on M-F 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 5712726856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MORGAN J MCCLURE/Examiner, Art Unit 3673